Exhibit 10.1

Cascade Microtech, Inc. Executive Incentive Plan

for the Six-Month Period Ending June 30, 2011

Executive Officer Participants

 

Michael Burger      President and Chief Executive Officer Steve Harris     
Executive Vice President Jeff Killian      Vice President, Finance and Chief
Financial Officer Steve Mahon      Vice President, Operations Paul O’Mara     
Vice President, Sales and Customer Support Ellen Raim      Vice President, Human
Resources Eric Strid      Chief Technology Officer

Performance Criteria

Target payouts for the participants will be based on a percentage of their base
salaries, with the amount of the payout determined based on attainment of
planned levels of revenue and adjusted income from operations, with 50 percent
of the payout, if any, based on revenue performance and 50 percent based on
adjusted income from operations performance. Adjusted income from operations
will be calculated based on income from operations excluding unallocated
corporate expenses and may be adjusted to exclude certain unusual items, which
may include, but are not limited to gains or losses resulting from one-time
events, including the write-off or impairment of assets, the gain or loss on the
sale of assets or property, severance charges, restructuring expenses, and other
extraordinary transactions or events.

Payout

Regarding the revenue portion, there is no payout if performance is below 80% of
the target. The payout will be 80% of the target payout at 80% of target revenue
increasing to a maximum of 200% of the target payout at 200% of target revenue,
with amounts in between determined based on a linear function. Regarding the
adjusted income from operations portion, the payout shall be determined based on
a linear function with a payout of 1% of the target payout at 1% of target
adjusted income from operations with a maximum payout of 100% of the target
payout at 100% of target adjusted income from operations. The total payout, if
any, may be increased by up to 10% based upon the individual’s achievement of
their goals. Any incentive payout may be limited by a profitability threshold
that aligns the incentive payouts with the profitability of the Company.